DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 11/18/22 are entered.
Claims 99-101 and 111, are amended.
Claims 102-104, 110, and 114 are canceled.
	Claims 99-101, 105-109, 111-113, and 115-122 are pending and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 102-104, 110, and 114, all objections/rejections thereto, are withdrawn.

Specification
	In light of the amendment to the specification, the objection to the same, is withdrawn.

Claim Objections
In light of the amendment, to Claim 101, the objection to the same, is withdrawn.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In light of the amendment, removing “a synthetic particle” from Claim 100, the advisory that should claim 99 be found allowable, claim 100 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendment, removing “filer membrane”, the rejection of Claim 111 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 102, the rejections of Claims 99-101, 105-109, 111-113, and 115-122 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 103, the rejections of Claims 99-101, 105-109, 111-113, and 115-122 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 104, the rejections of Claims 99-101, 105-109, 111-113, and 115-122 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 110, the rejections of Claims 99-101, 105-109, 111-113, and 115-122 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 114, the rejections of Claims 99-101, 105-109, 111-113, and 115-122 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In light of the acceptance of the terminal disclaimer filed 11/18/22, the rejections of Claims 99, 100, 105, and 106-122 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,472,651, are withdrawn. 

.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, the rejections of Claim(s) 99, 100, 105-116, and 118-122 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi, et al. (2010) “Pressure Regulated Biomolecule Injection into NIH 3T3 Cells Through Integrated Nano/Mesopores”, 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010, Groningen, The Netherlands, pp. 491-93 are withdrawn.
To wit, Applicant’s specification defines one size range as about 100nm to about 10um, as being the size of a nucleic acid in a lipid/liposomal complex to a chromosome or nucleus.  The Artisan would understand this to be the size range claimed in the amendment of 11/18/22.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99, 100, and 105-122 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, et al. (2010) “Pressure Regulated Biomolecule Injection into NIH 3T3 Cells Through Integrated Nano/Mesopores”, 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 3-7 October 2010, Groningen, The Netherlands, pp. 491-93 as applied to claims 99, 100, 105-116, and 118-122, above, and further in view of Madeira, et al. (2010) “Nonviral Gene Delivery to Mesenchymal Stem Cells Using Cationic Liposomes for Gene and Cell Therapy”, Journal of Biomedicine and Biotechnology, vol. 2010, Article ID 73539, printed pages 1-12.
Claim 99: Shi teaches pressure-regulated biomolecule injection into 3T3 cells through integrated nano/mesopores (e.g., TITLE).  The NIH 3T3 cells are cultured on the top surface of a porous membrane pretreated with fibronectin (p. 492, paragraph 1), cargo placed in the reservoir on the opposite side (e.g., Figure 1A).  Pressure is then applied through a pressure inlet, delivering the cargo (trypan blue dye) into the cells (e.g., results and discussion).  
Claim 105: absent reason to believe otherwise, the chamber is about 10-500µL.
Claim 106: the membrane is about 5-30µm (e.g., Experimental section).
Claim 107: the average or median pore size is about 100nm-20µm (Experimental section).
Claim 108, absent reason to believe otherwise, the porosity is met.
Claim 109: absent reason to believe otherwise the pore size and density is met.
Claim 110: the membranes are polycarbonate.
Claim 111: the porous membrane has the structure of at least a filter membrane (see also, rejection for clarity, SUPRA).
Claim 112: a deflection occurs (e.g., p. 492, paragraph 2).
Claim 113: absent reason to believe otherwise, the deflection is about 20µm-500mm.
Claim 114: the pressure is transient.
Claim 115: the pressure is applied through a port (e.g., Figure 1).
Claim 116: the solution is so-applied, into the lower chamber.
Claim 118: the cells are layered onto fibronectin, an adhesion molecule.
Claim 119: the cells are cultured on the membrane (p. 492, first paragraph).
Claim 120: as the cells are cultured on fibronectin on the membrane, it meets the requirement of adherent layer on the porous membrane.
Claim 121: no metallic film, nanoparticles, or heating is taught.
Claim 122: NIH 3T3 cells are mammalian cells.
However, Shi does not teach the use of particles of the 100nm-10um size range.  On the other hand, Shi does conclude: “In conclusion, we proposed a method for parallel and pressure regulated biomolecule injection by using a microfluidic device with integrated nano/mesopores.  Such a method is simple and versatile, which should be applicable to the genetic material transfection as well as more general purposes in mesoscopic cell-material sciences.” (Conclusion).  From this we can deduce the method is simply the movement of the compounds through the pores, and it is applicable to moving genetic material into cells, the “genetic material transfection” referred to in the conclusion.
One interested in genetic material transfection would be aware of Madeira. Madeira teaches MSCs (e.g. TITLE) which are adult stem cells (e.g., p. 2, col. 2, paragraph 1) that are transfected with plasmid/lipofectamine, to express GFP (e.g., Materials and Methods).
Thus, at the time of invention, it would have been obvious to perform the methods, with the plasmid/lipofectamine and MSCs of Madeira.  The Artisan would do so as another method of transfecting the cells.  The Artisan would expect success, as the components are utilized for art-recognized purposes, and Madeira teaches the purpose includes such transfections with DNA.
Response to Argument – 103, Shi and Madeira
Applicant’s argument of 11/18/22 has been considered but is not persuasive.
Applicant argues that Shi offers no teaching that the methods they use can be effective to deliver large cargos, as recited in amended claim 99, and thus, there is no reasonable expectation of success (p. 9, last paragraph).
Such is not persuasive. Shi, in the conclusion states: “Such a method is simple and versatile, which should be applicable to the genetic material transfection as well as a more general purposes in mesoscopic cell-material sciences.”  Thus, the Artisan recognizes its applicability specifically to genetic transfections.
Applicant argues that Madeira does not offer more the teachings of Shi such that it would be obvious and reasonably predictable to work, and thus, the art does not apply to an obviousness rejection.  Instead, the cationic liposomes would be used with the methods of Madeira, rather than the methods of Shi. (p. 10, paragraph 1).
Such is not persuasive.  Shi has said that the methods should work for methods of genetic transfections.  Thus, it is simply another method of effecting these same transfections of materials into cells.

Claims Free of the Art
Claim 101 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
To wit, the Examiner sees that Shi applies to general material transfections, but does not speak in any way specifically to organelle transfections.  Moreover, the structure of the organelle, being more loosely held together, might very well break during transfections.  Thus, the Examiner did not extend the rejections to such subject matter.  However, as it is dependent on a rejected claim, it is not allowed.
Lastly, it should be noted that the Art cited in the IDS of 11/18/22 does not apply, as it utilizes lasers to create cavitation bubbles to transfect cells.  Thus, the mechanism being distinct, it is not applicable.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633